UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7954



CALVIN LEON RHODES,

                                           Petitioner - Appellant,

          versus


DAVID ROBINSON, Warden,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-04-331)


Submitted:   May 18, 2005                   Decided:   June 2, 2005


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Calvin Leon Rhodes, Appellant Pro Se. Amy L. Marshall, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Calvin Leon Rhodes seeks to appeal the district court’s

order   dismissing      his    28    U.S.C.    §   2254   (2000)     petition      as

procedurally defaulted.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).           A certificate of appealability will

not   issue    absent   “a    substantial      showing    of   the   denial   of    a

constitutional right.”        28 U.S.C. § 2253(c)(2) (2000).           A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).             We have independently reviewed

the record and conclude that Rhodes has not made the requisite

showing.

              Accordingly, we deny Rhodes’ motion for a certificate of

appealability and dismiss the appeal.                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                        DISMISSED




                                       - 2 -